Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/829,656 filed on March 25, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending and have been fully examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
In the following table only claims 1 of the instant application and claim 6 of the patent are shown side by side – claims 8 and 15 of the instant application are simply method and non-transitory computer-readable medium implementations, respectively, of the device claim 1 of the instant application and the same applies to claims 1 and 12, respectively, of the patent with respect to claim 6.


	
Application 16/829,656

Claim 1.  A computing device comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the computing device to: receive a three-dimensional scene; reposition vertices of the three-dimensional scene to compensate for variations in camera location in a directional stereoscopic projection; and generate a stereoscopic image based on the repositioned vertices.

Patent 10,645,370

Claim 6.  A computing device comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the computing device to: project a three-dimensional scene onto surfaces of a left eye image cube and a right eye image cube; reposition vertices of the three-dimensional scene to adjust for rendering from a single camera location, the repositioning including, for each vertex in the vertices, identifying a tangent ray of a virtual pupillary circle that intersects with the respective vertex and repositioning the respective vertex based on a determined offset vector associated with the identified tangent ray; and generate a stereoscopic image by determining values for pixels of the stereoscopic image based on the surfaces of the left eye image cube and the right eye image cube.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al., US 2013/0083021 A1 (hereinafter “Cohen”).

With respect to claim 8, the claim is drawn to a method that performs a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim 1 is rejected for the same reasons of anticipation as noted in the above rejection of claim 1.
With respect to claim 15, the claim is drawn to a non-transitory computer-readable storage medium containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim 1 rejected for the same reasons of anticipation as noted in the above rejection of claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-5, 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Zhou et al., US 2017/0039765 A1 (hereinafter “Zhou”).
With respect to claim 2, Cohen disclose most of the limitations of the claim as noted in the above rejection of claim 1. While Cohen discloses use of a GPU to process graphics [par. 90], Cohen does not explicitly disclose the limitation wherein the at least one processor includes a graphics processing unit and the instructions further cause the computing device to reposition the vertices using a vertex shader of the graphics processing unit. However, Zhou discloses the limitation wherein the at least one processor includes a graphics processing unit [par. 45] and the instructions further cause the computing device to reposition the vertices using a vertex shader of the graphics processing unit [pars. 67, 78]. Therefore, in view of disclosures by Zhou, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Cohen and Zhou, with the motivation to devise a method and apparatus for providing augmented video feed obtained by one or more image capturing unit in order to render a 3D perspective of the captured images on a display [Zhou: abstract].
With respect to claim 3, Cohen discloses most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zhou discloses wherein the instructions further cause the computing device to tessellate the three-dimensional scene using a hull shader and domain shader of a graphics processing unit [par. 78 – see also FIG. 8, par. 123]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 
With respect to claim 4, Cohen discloses most of the limitations of the claim as noted in the above rejection of claim 3. Furthermore, Zhou discloses wherein the instructions further cause the computing device to determine a tessellation factor based on edge lengths of triangles of the three-dimensional scene [FIG. 8, par. 123: “At 810, a hull shader computes the level of detail (LOD) data and assigns tessellation factors to the patch edges and center”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 2.
With respect to claim 5, Cohen discloses most of the limitations of the claim as noted in the above rejection of claim 3. Furthermore, Zhou discloses wherein the instructions further cause the computing device to determine a tessellation factor based on vertical positions of triangles of the three-dimensional scene [FIG. 8, par. 123 – ref. to hull shader outputting tessellation factors]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 2.
With respect to claims 9-12, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 2-5, respectively. Therefore, claims 9-12 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 2-5, respectively.
.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Chen et al., US 2018/0234669 A1 (hereinafter “Chen”).
With respect to claim 6, Cohen disclose most of the limitations of the claim as noted in the above rejection of claim 1. While Cohen discloses generating a stereoscopic image based on repositioned vertices [par. 55], Cohen does not explicitly disclose wherein the instructions that cause the computing device to generate a stereoscopic image based on the repositioned vertices cause the computing device to: project at least a portion of the repositioned vertices onto an image cube; and using the projected vertices to generate the stereoscopic image. However, Chen discloses the limitation wherein the instructions that cause the computing device to generate a stereoscopic image based on the repositioned vertices cause the computing device to: project at least a portion of the repositioned vertices onto an image cube [FIG. 6, pars. 66-67 – noting that Chen’s disclosure is directed to projecting repositioned vertices onto an image sphere where doing the same for an image cube would be an obvious variation to a person of the ordinary skill in the art]; and using the projected vertices to generate the stereoscopic image [abstract, par. 3]. Therefore, in view of disclosures by 
With respect to claim 13, the claim is drawn to a method that performs a series of steps that are commensurate in scope with steps of claim 6. Therefore, claim 13 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 6.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Zhao et al., US 2014/0111623 A1, discloses stereo imaging system with automatic disparity adjustment.
Sullivan et al., US 2007/0279415 A1, discloses 2D to 3D image conversion.
Boulton et al., US 2017/0374344 A1, discloses discontinuity-aware reprojection.
Davidson et al., US 2007/0279412 A1, discloses infilling for 2D to 3D image conversion.
Bavor et al., US 2017/0178408 A1, discloses adjusting video rendering rate of virtual reality content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/
Primary Examiner, Art Unit 2485